On Petition for a Rehearing.
Woods, J.
The counsel for the appellee now insist, in substance, that Heavilon did not perform his agreement with Harshman, under which he obtained possession, and, therefore, was not, to all intents and purposes, the owner, and em*256powered to lease or sublet to his co-defendants; that they must be regarded,as holding possession under Harshman, who could have no right to crops which had been put out after the sheriff's sale, unless he redeemed, and who, if he had put them out, must have done it at his peril.
Conceding the fact on which this argument is built, the conclusion which we reached is not affected. Heavilon was the purchaser at the sale which had been made, and whether he performed his agreement with Harshman, is a question which is not material to the discussion. If Heavilon was not the owner, Harshman was; between the two, at least, there was a complete ownership and right of disposition, subject only to the right of the appellee to redeem from that sale, and to subject the property to a second sale, from which there could be no redemption after a year from the first sale; but, when the crops were put out, the second sale, so far as appears, had not been ordered or advertised, and it being uncertain, when, if ever, the resale would be made, the condition existed which assures to the sower the right to reap.
The argument of counsel is also directed against other points of the decision, but on these we do not care to add to what is said in the original opinion.
Petition overruled, with costs.